 ZYLAN PONTIACZylan Pontiac and Amalgamated Local Union 355.Case 29-CA-7127September 16, 1980DECISION AND ORDEROn July 15, 1980, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Zylan Pontiac,Bayshore, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.Respondent has excepted to the Administrative Law Judge's findingsthat the wage increase was an unfair labor practice. We find merit to thisexception in light of the fact that the complaint did not allege that theincrease was unlawful.Furthermore, we agree with the Administrative Law Judge that Re-spondent was a successor employer as of March 28, 1979, when it com-menced operation of the business. In doing so, however, we place no reli-ance on Border Steel Rolling Mills Inc.. 204 NLRB 814 (1973), which wascited by the Administrative Law Judge. In that case, the Board majorityagreed with the Administrative Law Judge that the employer was not asuccessor and that the complaint should be dismissed.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This pro-ceeding was heard in Brooklyn, New York, on Novem-ber 13, 1979. Upon a charge filed and served on April 9,1979, the Regional Director for Region 29 issued a com-plaint on May 31, 1979, alleging that Zylan Pontiac,herein called Respondent or the Company, violated Sec-tion 8(a)(1) and (5) of the Act by refusing to recognizeand bargain in good faith with Amalgamated LocalUnion 355, herein called the Union. Respondent filed ananswer denying the commission of unfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally and to file briefs. TheGeneral Counsel and Respondent submitted briefs whichhave been carefully considered. On the entire record inthe case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYRespondent is a New York corporation engaged in theretail sale and distribution of new and used automobilesand related products at Bayshore, New York. Basedupon a projection for a 12-month period beginningMarch 28, 1979, Respondent will have received grossrevenue in excess of $500,000 from the sale of auto-mobiles, of which goods and materials valued in excessof $50,000 will have been transported and delivered to itsplace of business directly from States of the UnitedStates other than the State of New York. The complaintalleges, the answer admits, and I find that Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe undisputed evidence is that Respondent com-menced operation of the automobile dealership in Bay-shore, New York, on March 28, 1979, having purchasedthe business from Kerri Pontiac, who had terminated itsoperation on the previous day, March 27. The Union hada collective-bargaining agreement since 1974 with thepredecessor of Kerri, Montauk Pontiac. Kerri took overthe dealership in 1977 and thereupon recognized theUnion and signed a collective-bargaining agreement withit running from November 1, 1977, until October 31,1980. The agreement covered a unit of "all employees inthe service department."The record reveals that Respondent continued thebusiness of selling automobiles and operating the dealer-ship in much the same manner as previously and that thesales and office complement remained approximately thesame. With regard to the service department employeesinvolved herein, the testimony of Respondent's servicemanager, Jerry Childs, establishes that most of the em-ployees who had been working for Kerri continued inemployment with Respondent. Childs himself had beenthe service manager under Kerri. Childs credibly testified that there were 15 employeesin the service department of Kerri, of which 12 cameover to Respondent on March 28, and 3 did not. In addi-tion, Respondent hired two employees who did not workfor Kerri. Accordingly, a majority of Kerri's service de-partment employees immediately began working for Re-spondent and they also constituted a majority of Re-spondent's service employees at the outset of its oper-The General Counsel failed to obtain and offer payroll records to in-dicate those employees employed by Respondent on March 28, who hadalso been employed by Kern on March 27; nor did he offer any otherprobative evidence of the employee complements of both companies.However. the uncontradicted testimony of Respondent's witness, Childs.is sufficient to determine the number and identity of employees whocame over to Respondent from Kerri.252 NLRB No. 37201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDation. Childs stated that Respondent opened a bodyshop, a service which had been discontinued by Kerri,but this did not commence until about April 15, and, inany case, only consisted of two additional employees.Marvin Raphael, business agent of the Union since No-vember 1978, testified that from time to time, he visitedthe premises of Kerri and processed grievances. He in-troduced records of the Union indicating that dues hadbeen checked off and welfare payments made by Kerrifor the months of January and February 1979, for sixemployees. Raphael explained that he had problems withKerri concerning employees who had just finished theirprobationary period, that Kerri had neglected to advisethe Union of their presence or inform the employees oftheir obligation under the union-security clause. He saidhe last visited Kerri about 2 weeks prior to Respondent'stakeover and had asked whether the new owner wantedto meet with the Union but he received a negative re-sponse. He finally met with Zylan of Respondent, onApril 6, and asked him whether he would accept theKerri contract or negotiate a new one. Zylan told Ra-phael he did not want a Union nor did he believe hispeople wanted one. Zylan also said he had initiated anew pay schedule and some employees had told him thatthey would just as well not have a Union. Zylan did notindicate who these employees were or how many therewere. Raphael, on that date, also spoke to some employ-ees who told him they had received large pay increasesand, at that point, did not want a Union. Raphael toldZylan on April 6 that he had some new authorizationcards under the new company name and exhibited four,but Zylan did not want to see them. Zylan did say, how-ever, that if the Union won an election he would thenhave to bargain with it.2B. Discussion and AnalysisIt is clear from the foregoing that Respondent becamea successor employer to Kerri on March 28, 1979, whenit took over the automobile dealership and other assetsand continued the same operation of selling new andused automobiles at the Bayshore, Long Island, location.It employed the same work force, or in any case, a ma-jority of the service department employees who hadworked for Kerri as well as the supervision. I find thatRespondent was a successor as of that date. 3In N.L.R.B. v. William J. Burns International SecurityServices, Inc., 406 U.S. 272 (1972), the Supreme Court af-firmed the Board's successor employer doctrine, findingthat a successor employer, absent a reasonably basedgood-faith doubt of the incumbent union's majority, isobligated to recognize the continuing representativestatus of the bargaining agent of its predecessor's em-ployees in an appropriate unit taken over from the prede-cessor. This is applied not only where the union's statuswas established by Board certification but also where ithad been established by voluntary recognition.4The presumptions of continuing majority status are ap-plicable to the successor employer. If such presumptionI Zylan himself did not appear or testify at the hearing.3 Border Steel Rolling Mills. Inc., 204 NLRB 814 (1973).4 Virginia Sportswear, Inc., 226 NLRB 1296, 1300 (1976).exists and has not been overcome, the incumbent unionneed not reestablish its majority status by an election orby a card showing and the successor violates Section8(a)(5) if it refuses to recognize and bargain with theunion.5Respondent has set forth a number of contentionsthrough which it urges that the Union is not entitled torecognition. First, Respondent claims that the unit is notappropriate because the description as contained in theprior collective-bargaining agreement refers only to "allemployees in the service department." However, there isno requirement, inferred by Respondent, that the de-scription expressly exclude other employees and supervi-sors. In this connection Respondent points to the factthat Tortorello, the parts manager, is a supervisor whowas included in the unit. Other than his title as partsmanager, there is no evidence in this record that Tortor-ello possessed the indicia of authority and responsibilitythat would establish he was indeed a supervisor withinthe meaning ot the Act.Respondent's principal contention is that the Union didnot represent a majority of the employees and Respond-ent had a reasonable doubt of this based upon objectiveconsiderations. In support of this, Respondent points tothe union records submitted by the General Counselwhich show that checkoffs had been made by Kerri for 6employees in a unit of approximately 15, obviously lessthan a majority. With regard to dues-checkoff, the Boardand courts have held that the fact that less than a major-ity of the unit employees were on dues-checkoff inrecent months did not demonstrate that the union hadlost its majority status or that Respondent could thushave had an adequate basis for reasonably based doubt ofsuch status.6Respondent, as its basis for objective considerations,mainly relies on alleged defections of employees fromthe unit. The only evidence offered in support of this ar-gument is through the testimony of the business agent,Raphael, who stated that, when he demanded recogni-tion, Zylan told him, among other things, that employeeshad said they did not want the Union. Zylan himself, aspreviously indicated, did not testify nor did any employ-ees. The testimony of Raphael as to what Zylan told himhe had heard from employees is of course hearsay.Moreover, even if true, there is no indication as to howmany employees expressed these sentiments. Indeed, Ra-phael himself stated that "some" employees had told himthey no longer wanted to be represented by the Union.This is an indefinite characterization. I find in these cir-cumstances Respondent has not met its burden of show-ing by probative evidence sufficient basis for its allega-tion that the Union no longer represented a majority ofthe employees.Even assuming that a sufficient number of employeeshad indicated to Respondent that they no longer desiredunion representation, in the circumstances of this case, itwould not have been sufficient basis for Respondent's re-Barrington Plaza and Tragniew. Inc., 185 NLRB 962 (1970).8 Bartenders. Hotel, Motel and Restaurant Employers Bargaining Associ-ation of Pocatello, Idaho, 213 NLRB 651 (1974); Terrell Machine Companyv. N.L.R.B., 427 F.2d 1480 (4th Cir. 1970).202 ZYLAN PONTIACliance on expressions of employee dissatisfaction or with-drawal from the Union. This is so because the uncontra-dicted evidence is that, upon assuming operation of thebusiness on March 28, Respondent, despite its obligationsas a successor employer, unilaterally granted raises inwages and other benefits to the employees. Thus, someemployees told Raphael that they did not want theUnion because of these increased benefits. Such conducton the part of Respondent constitutes an unfair laborpractice "of such a character as to either affect theunion's status, cause employee disaffection, or improper-ly affect the bargaining relationship itself."7Although I have indicated that the unilateral changesinstituted by the employer were an unfair labor practice,I shall not find a violation in that regard inasmuch as, forreasons best known to himself, the General Counsel hasnot alleged such conduct in the complaint as an unfairlabor practice.In sum, I find that Respondent is a successor employ-er, and it has failed to establish either that the Union didnot in fact enjoy majority support, or that it had reason-able grounds, based on objective considerations, for be-lieving so at the time of its refusal to bargain with theUnion. Therefore, by its failure to recognize and bargainwith the Union as the majority representative of its em-ployees in an appropriate unit on and after April 6, 1979,Respondent violated Section 8(a)(5) and (1) of the Act.8CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All service department employees employed by Re-spondent at its Bayshore, New York, facility, excludingguards, supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.4. At all times material herein, the Union has been theexclusive bargaining representative of the employees inthe aforesaid appropriate unit within the meaning of Sec-tion 9(a) of the Act.5. By failing and refusing at all times since April 6,1979, to recognize and bargain with the Union as the ex-clusive representative of the employees in the appropri-ate unit, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (I) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.7 Guerdon Industries, Inc., Armor Mobile Homes Division, 218 NLRB658, 661 (1975).8 LA.X. Medical Clinic Inc.. et al., 248 NLRB 861 (1980).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER9The Respondent, Zylan Pontiac, Bayshore, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withAmalgamated Local Union 355, as the exclusive bargain-ing representative of its employees in the following ap-propriate unit:All service department employees employed at itsBayshore, New York, facility, excluding all guardsand supervisors as defined in the Act and all otheremployees.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Bargain collectively, upon request, with Amalga-mated Local Union 355, as the exclusive representativeof the employees in the appropriate unit described above,with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment,and, if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility in Bayshore, New York, copiesof the attached notice marked "Appendix."'°Copies ofthe notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'srepresentative shall be posted by it immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material,(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.9 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusion and Order, and all objections thereto shallbe deemed waived for all purposes.I' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively with Amalgamated Local Union 355 asthe exclusive bargaining representative of our em-ployees in the following approriate unit:All service department employees employed atour Bayshore, New York, facility, excluding allguards and supervisors defined in- the Act, and allother employees.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exericse of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL recognize and upon request bargainwith the Union as the exclusive representative ofour employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment, and, if an agreement is reached, embodysuch understanding in a signed agreement.ZYLAN PONTIAC204